By the Court.
Whatever may be the corn-pensation due to the sheriff when a writ of seizure is proceeded upon unti~the property is actually sold, he has no right of poundage till then. Surely he must be remunerated, for his pains and responsibility in seizing and keeping the property. The act of 1805, ch. 36, did not allow any poundage to the sheriff, on a writ offieri facias which was not followed by a sale: and the act ofthe same year, chap. 49, which allows poundage when the money is not paid within seventy-two hours after the writ is served, must be construed strictly, and confined to writs of fieri facias, and not extended to similar writs. Most writs of seizure issue against landed property; the seizing and *148keeping of which require, in general, but little care.
THE writ of seizure, when it does not occasion a sale, has a greater resemblance to the writ of attachment-it requires no greater trouble or care, and is not attended with more responsibility. The act of 1805, ch. 36, provides that the sheriff's account, for keeping property seized and held under attachment, shall be settled and allowed by the Court, in case of dispute. The rule ought to be the same this case.
*** The sheriff appearing dissatisfied, and it being suggested that the practice had keen other-ivise, no judgment was given, and thecase was reserved for the opinion of all the judges.